DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-21 were originally filled on August 21, 2019 and claimed priority on foreign application KR10-2019-0038395, that was filled on April 02, 2019. 

Information Disclosure Statement
The Information Disclosure Statement filed on August 21, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Specification
The use of the terms Bluetooth in Paragraphs 0030 and 0043, Zigbee in Paragraph 0030, and Wimax in Paragraph 0030, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "a long period of time" in claims 2 and 12 is a relative term which renders the claim indefinite.  The term "a long period of time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims state that “a part determined to be degraded or damaged when the vehicle is not driven for a long period of time”. It is not clear how long a vehicle has to not be driven to be considered a long time (e.g. days, weeks, months, or years). The metes and bounds of that limitation is unclear since the applicant never defined what constitutes “a long period of time”. A “long period of time” is subjective and may differ from person to person which renders the claim indefinite. (For examination purposes, the phrase “a long period of time” is interpreted as being any time for which the vehicle was not driven) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 1 is a system/machine. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. 
The claim recites “generate a diagnosis plan and perform vehicle diagnosis while operating the vehicle to drive autonomously travel, when a stopping period of the vehicle is greater than or equal to a predetermined reference period, based on the driving record”. Calculating a stopping period based on a driving record, determining if the stopping period is greater than a reference period, generating a diagnosis plan when the stopping period is greater, and performing vehicle diagnosis according to the plan, given the broadest reasonable interpretation, can all be considered mental processes that can be done in the human mind. One can determine if a vehicle is stopped longer than a reference period in their mind. A person can determine a plan on what to do if the stopping period is longer than a reference period. The person can perform the vehicle diagnosis according to the plan when the vehicle was stopped longer than the reference period while the vehicle operates autonomously. For example, a person can determine in their mind that they did not drive their autonomous car in months, and the reference period is a month. The person can have a diagnosis plan in their mind on what to check on the vehicle such as the wiper blades, the light bulbs, the washer fluid, the air conditioner, the heater, and/or the brakes. The plan can be seeing if those components are working as they normally should. Then when the vehicle is autonomously being operated, the user can check to see if the components are working properly and the person can diagnose, in their mind, any component that is not working 
Under Step 2A Prong 2, the additional elements are the processor and memory of the autonomous vehicle. No other components of the autonomous vehicle are being claimed besides the processor and memory.  The mention of an autonomous vehicle in the preamble does not matter because the processor, memory, and functions being claimed is not related to autonomous driving features. The mention of an autonomous vehicle is generally linking the abstract idea to technology. This judicial exception is not integrated into a practical application because the processor and memory are being used as tools to perform the abstract idea for the autonomous vehicle. 
Under Step 2B, the additional elements are the processor and memory of the autonomous vehicle. No other components of the autonomous vehicle are being claimed besides the processor and memory.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are being used as tools to perform the abstract idea for the autonomous vehicle.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 2 is a system/machine. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. 
The claim recites that when the vehicle is performing the vehicle diagnosis, “a part determined to be degraded or damaged when the vehicle is not driven for a long period of time, as an object to be diagnosed”. As stated above with respect to the Claim 1 rejection, performing vehicle diagnosis is an abstract idea that one can perform in their mind. A person can check to see if the components of a 
Under Step 2A Prong 2, the additional element is the processor.  This judicial exception is not integrated into a practical application because the processor is being used as a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is being used as a tool to perform the abstract idea. 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 3 is a system/machine. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process.
The claim recites that the object to be diagnosed “includes at least one of a tire pressure, a battery state, an oil state, and a liquid state. As stated above with respect to the Claim 1 rejection, performing vehicle diagnosis is an abstract idea that one can perform in their mind. A person can check to see if the components of a vehicle, such as the washer fluid, are working properly and the person can diagnose, in their mind, any component that is not working properly. The status of the washer fluid can be considered as a liquid state. 
Under Step 2A Prong 2, there are no additional elements.  This judicial exception is not integrated into a practical application because there are no additional elements. 


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 11 is a method/process. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. 
The claim recites “calculating… a stopping period based on a driving record of the vehicle; determining …whether the stopping period is greater than or equal to a predetermined reference period; generating, … a diagnosis plan when the stopping period is greater than or equal to the predetermined reference period; and performing… vehicle diagnosis according to the established diagnosis plan while operating the vehicle autonomously”. Calculating a stopping period based on a driving record, determining if the stopping period is greater than a reference period, generating a diagnosis plan when the stopping period is greater, and performing vehicle diagnosis according to the plan, given the broadest reasonable interpretation, can all be considered mental processes that can be done in the human mind. One can determine if a vehicle is stopped longer than a reference period in their mind. A person can determine a plan on what to do if the stopping period is longer than a reference period. The person can perform the vehicle diagnosis according to the plan when the vehicle was stopped longer than the reference period while the vehicle operates autonomously. For example, a person can determine in their mind that they did not drive their autonomous car in months, and the reference period is a month. The person can have a diagnosis plan in their mind on what to check on the vehicle such as the wiper blades, the light bulbs, the washer fluid, the air conditioner, the heater, and/or the brakes. The plan can be seeing if those components are working as they normally should. Then when the vehicle is autonomously being 
Under Step 2A Prong 2, the additional element is the processor.  This judicial exception is not integrated into a practical application because the processor is being used as a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is being used as a tool to perform the abstract idea.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 12 is a method/process. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process. 
The claim recites that when the vehicle is generating the vehicle diagnosis plan, “a part determined to be degraded or damaged when the vehicle is not driven for a long period of time is determined to be an object to be diagnosed”. As stated above with respect to the Claim 11 rejection, performing vehicle diagnosis is an abstract idea that one can perform in their mind. A person can check to see if the components of a vehicle, such as the wiper blades, the light bulbs, the washer fluid, the air conditioner, the heater, and/or the brakes, are working properly and the person can diagnose, in their mind, any component that is not working properly. Any one of those components can be considered parts that can be degraded or damaged when the vehicle is not driven for a long period of time. 

Under Step 2B, there are no additional element.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, Claim 13 is a method/process. 
Under Step 2A Prong 1, the following limitations are abstract idea of mental process.
The claim recites that the object to be diagnosed “includes at least one of a tire pressure, a battery state, an oil state, and a liquid state. As stated above with respect to the Claim 11 rejection, performing vehicle diagnosis is an abstract idea that one can perform in their mind. A person can check to see if the components of a vehicle, such as the washer fluid, are working properly and the person can diagnose, in their mind, any component that is not working properly. The status of the washer fluid can be considered as a liquid state. 
Under Step 2A Prong 2, there are no additional elements.  This judicial exception is not integrated into a practical application because there are no additional elements. 
Under Step 2B, there are no additional element.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudar (US 20190017453 A1) (Hereinafter referred to as Dudar).

Regarding Claim 1, Dudar discloses an autonomous vehicle (See at least Dudar Paragraph 0203, autonomous vehicles can be included in this process), comprising: 
a memory configured to store a driving record of the vehicle (See at least Dudar Paragraph 0031 and Figure 4b, the driving routines is interpreted as a driving record which is stored in a vehicle controller) ; and 
a processor configured to generate a diagnosis plan (See at least Dudar Paragraph 0137, the diagnosis plan is the EONV test when conditions are met; See at least Dudar Paragraph 0066, the controller is interpreted as the processor) and perform vehicle diagnosis (See at least Dudar Paragraph 0140 and Figure 9, the EONV test is performed when the conditions are met) while operating the vehicle (See at least Dudar Paragraph 0066, evaporative emissions detection routines may be performed while the engine is running is interpreted as while the vehicle is operating) to drive autonomously travel (See at least Dudar Paragraph 0203, autonomous vehicles can be included in this process), when a stopping period of the vehicle is greater than or equal to a predetermined reference period (See at least Dudar Paragraph 0137, the EONV test is performed when the learned key-off event is greater than a threshold , based on the driving record (See at least Dudar Paragraph 0031, the duration of the stops can be learned and stored in the vehicle controller).

	Regarding Claim 2, Dudar discloses the autonomous vehicle of claim 1, wherein the processor is configured to perform the vehicle diagnosis, with a part determined to be degraded or damaged when the vehicle is not driven for a long period of time, as an object to be diagnosed (See at least Dudar Paragraph 0137, the battery state is compared with a threshold which is interpreted as diagnosing a part determined to be degraded or damaged when the vehicle is not driven for a long period of time).

	Regarding Claim 3, Dudar discloses the autonomous vehicle of claim 2, wherein the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, and a liquid state (See at least Dudar Paragraph 0137, the battery state is compared with a threshold which is interpreted as diagnosing a battery state).

Regarding Claim 11, Dudar discloses a diagnosis method for an autonomous vehicle (See at least Dudar Paragraph 0203, autonomous vehicles can be included in this process), comprising: 
calculating, by a processor, a stopping period based on a driving record of the vehicle (See at least Dudar Paragraph 0031 the duration of the stops can be learned and stored in the vehicle controller; See at least Dudar Paragraph 0066, the controller is interpreted as the processor); 
determining, by the processor, whether the stopping period is greater than or equal to a predetermined reference period (See at least Dudar Paragraph 0137, the stopping period is compared with a threshold duration); 
generating, by the processor, a diagnosis plan when the stopping period is greater than or equal to the predetermined reference period (See at least Dudar Paragraph 0137, if the stopping period is greater than the threshold duration, the vehicle will plan to run an EONV test); and 
performing, by the processor, vehicle diagnosis according to the established diagnosis plan (See at least Dudar Paragraph 0140 and Figure 9, the EONV test is performed when the conditions are met) while operating (See at least Dudar Paragraph 0066, evaporative emissions detection routines may be performed while the engine is running is interpreted as while the vehicle is operating) the vehicle autonomously (See at least Dudar Paragraph 0203, autonomous vehicles can be included in this process).

Regarding Claim 12, Dudar discloses the diagnosis method of claim 11, wherein in the generating of the diagnosis plan, a part determined to be degraded or damaged when the vehicle is not driven for a long period of time is determined to be an object to be diagnosed. (See at least Dudar Paragraph 0137, the battery state is compared with a threshold which is interpreted as diagnosing a part determined to be degraded or damaged when the vehicle is not driven for a long period of time).

Regarding Claim 13, Dudar discloses the diagnosis method of claim 12, wherein the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, and a liquid state. (See at least Dudar Paragraph 0137, the battery state is compared with a threshold which is interpreted as diagnosing a battery state).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DeCia et al (US 20180308293 A1) (Hereinafter referred to as DeCia) in view of Dudar.  

Regarding Claim 1, DeCia discloses an autonomous vehicle (See at least DeCia Paragraph 0022, autonomous vehicles can be included in this process), comprising: 
a memory configured to store a driving record of the vehicle (See at least DeCia Paragraph 0080, the vehicle can utilize previous parking data provided by the vehicle) ; and 
a processor configured to generate a diagnosis plan (See at least DeCia Paragraph 0070, the vehicle plans on using sensors to detect any damages to the vehicle; See at least DeCia Paragraph 0039, the processor stores data collected by the sensors) and perform vehicle diagnosis (See at least DeCia Paragraph 0068, the vehicle checks the battery charge level which is interpreted as diagnosing the battery) while operating the vehicle to drive autonomously travel (See at least DeCia Paragraph 0069, In response to the battery not having a high enough charge, the autonomous vehicles can be started to charge the battery to allow for damage detection),…
DeCia fails to disclose diagnosing the vehicle… when a stopping period of the vehicle is greater than or equal to a predetermined reference period based on the driving record. However, Dudar teaches this limitation (See at least Dudar Paragraph 0137, the EONV test is performed when the learned key-off event is greater than a threshold duration; See at least Dudar Paragraph 0031, the duration of the stops can be learned and stored in the vehicle controller).


Regarding Claim 2, DeCia discloses the processor is configured to perform the vehicle diagnosis, with a part determined to be degraded or damaged when the vehicle is not driven for a long period of time, as an object to be diagnosed (See at least DeCia Paragraph 0068, the battery state is compared with a threshold which is interpreted as diagnosing a part determined to be degraded or damaged when the vehicle is not driven for a long period of time).

	Regarding Claim 3, DeCia discloses the autonomous vehicle of claim 2, wherein the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, and a liquid state (See at least DeCia Paragraph 0068, the battery state is compared with a threshold which is interpreted as diagnosing a battery state).

Regarding Claim 11, DeCia discloses a diagnosis method for an autonomous vehicle (See at least DeCia Paragraph 0022, autonomous vehicles can be included in this process), comprising: 
calculating, by a processor, a stopping period based on a driving record of the vehicle (See at least DeCia Paragraph 0080, the vehicle can utilize previous parking data provided by the vehicle to determine the parking duration); 
determining, by the processor, whether the stopping period is greater than or equal to a predetermined reference period (See at least DeCia Paragraphs 0055-0057, the vehicle parking duration/time can be compared with previous or predicted parking time and if it is greater or equal, the ECUs can be started);… 
…performing, by the processor, vehicle diagnosis according to the established diagnosis plan (See at least DeCia Paragraph 0068, the vehicle checks the battery charge level which is interpreted as diagnosing the battery) while operating the vehicle autonomously (See at least DeCia Paragraph 0069, In response to the battery not having a high enough charge, the vehicles can be started autonomously to charge the battery to allow for damage detection which is interpreted as operating the vehicle autonomously).
DeCia fails to disclose …generating, by the processor, a diagnosis plan when the stopping period is greater than or equal to the predetermined reference period. However, Dudar teaches this limitation (See at least Dudar Paragraph 0137, the EONV test is performed when the learned key-off event is greater than a threshold duration which is interpreted as a generating a diagnosis plan when the stopping is greater than or equal to a predetermined reference period). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in DeCia with the teachings in Dudar to have the vehicle diagnose when the stopping period is greater than a reference period. DeCia discloses that components like a battery charge level can be diagnosed (See at least DeCia Paragraph 0068, the vehicle checks the battery charge level which is interpreted as diagnosing the battery). When the vehicle is off, the battery may become discharged or drained (See at least DeCia Paragraph 0016). Dudar discloses checking a battery charge to 

Regarding Claim 12, DeCia discloses wherein in the generating of the diagnosis plan, a part determined to be degraded or damaged when the vehicle is not driven for a long period of time is determined to be an object to be diagnosed. (See at least DeCia Paragraph 0068, the battery state is compared with a threshold which is interpreted as diagnosing a part determined to be degraded or damaged when the vehicle is not driven for a long period of time).

	Regarding Claim 13, DeCia discloses wherein the object to be diagnosed includes at least one of a tire pressure, a battery state, an oil state, and a liquid state. (See at least DeCia Paragraph 0068, the battery state is compared with a threshold which is interpreted as diagnosing a battery state).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar and in further view of Schmidt et al (US 20200310424 A1) (Hereinafter referred to as Schmidt).

Regarding Claim 4, the combination of DeCia and Dudar fail to disclose wherein the processor, when generating the diagnosis plan, is configured to generate a diagnosis travel course to operate the vehicle to travel more than a minimum distance required for the vehicle diagnosis. However, Schmidt teaches this limitation (See at least Schmidt Paragraphs 0006-0007, the power levels of the autonomous vehicle pre-operation and post-operation are compared; the miles traveled can be used to determine any degradations in energy efficiency which the examiner has interpreted to be vehicle diagnosis; Since the miles traveled can be the operation performed by the autonomous vehicle, the examiner has 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance along the diagnosis travel course for vehicle diagnosis. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the system to identify any degradations by comparing the actual effects of the operation with the projected effects (See at least Schmidt Paragraph 0005). 

Regarding Claim 5, the combination of DeCia and Dudar fail to disclose wherein the minimum distance is defined as a minimum travel distance for tire pressure sensing. However, Schmidt teaches this limitation (See at least Schmidt Paragraphs 0006-0007, the autonomous vehicle must travel a distance greater than zero to identify any degradations in the energy efficiency, the system can determine the root cause of any degradations by identifying the variable that causes the degradation and tire pressure is one of the variables; the examiner has interpreted the system doing an analysis on the tire pressure to identify the root of the degradation as tire pressure sensing).  
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance for tire pressure sensing. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable, such as the tire pressure, on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the 

Regarding Claim 14, the combination of DeCia and Dudar fail to disclose wherein in the generating of the diagnosis plan, a diagnosis travel course is generated to operate the vehicle to travel more than a minimum distance required for the vehicle diagnosis. However, Schmidt teaches this limitation (See at least Schmidt Paragraphs 0006-0007, the power levels of the autonomous vehicle pre-operation and post-operation are compared; the miles traveled can be used to determine any degradations in energy efficiency which the examiner has interpreted to be vehicle diagnosis; Since the miles traveled can be the operation performed by the autonomous vehicle, the examiner has interpreted the autonomous vehicle driving a certain amount of miles to be the diagnosis travel course, the minimum distance is any distance greater than zero since the pre-operation and post-operation power levels must be compared to determine any degradations in energy efficiency so they cannot be the same so the autonomous vehicle must travel for a distance greater than zero). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance along the diagnosis travel course for vehicle diagnosis. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the system to identify any degradations by comparing the actual effects of the operation with the projected effects (See at least Schmidt Paragraph 0005). 

Regarding Claim 15, the combination of DeCia and Dudar fail to disclose wherein the minimum distance is defined as a minimum travel distance for tire pressure sensing. However, Schmidt teaches 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Schmidt to have the vehicle travel a minimum distance for tire pressure sensing. Having a vehicle perform an operation, such as driving a minimum distance, allows the system to measure or isolate an effect of a variable, such as the tire pressure, on the autonomous vehicle (See at least Schmidt Paragraph 0005). This allows the system to identify any degradations by comparing the actual effects of the operation with the projected effects (See at least Schmidt Paragraph 0005).

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar and in further view of Christen et al (US 20190287317 A1) (Hereinafter referred to as Christen).

Regarding Claim 6, the combination of DeCia and Dudar fail to disclose wherein the processor is configured to perform cooperative diagnosis on an object unavailable for self-diagnosis, in cooperation with at least one diagnosis partner vehicle. However, Christen teaches this limitation (See at least Christen Paragraphs 0002-0003, a vehicle uses an external sensor to detect anomalies on another vehicle for anomalies that are difficult for the another vehicle to detect).  
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have a partner vehicle perform cooperative diagnosis on an object unavailable for self-diagnosis. Certain issues 

Regarding Claim 8, the combination of DeCia and Dudar fail to disclose a communication device configured to perform communication with a server, wherein the processor is configured to request the server to perform diagnosis partner matching for the cooperative diagnosis. However, Christen teaches this limitation (See at least Christen Paragraph 0047, a vehicle may send out a communication request for other vehicles to scan and detect anomalies of the vehicle; See at least Christen Paragraphs 0016 and 0019 and Figure 1 “17-18” for the communication devices which can communicate with a cellular tower and other networks external to the vehicle; See at least Christen Paragraph 0026, the sending and receiving information may include a remote computing system such as a server). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have a communication device request from a server, a partner for cooperative vehicle diagnosis. Certain issues are difficult for a driver to notice while driving (See at least Christen Paragraph 0002). Performing cooperative diagnosis allows another vehicle to detect anomalies that the driver may not have noticed and notify the driver (See at least Christen Paragraph 0003). To perform the cooperative diagnosis, a partner vehicle is needed to scan and detect anomalies of the scanned vehicle. A vehicle that can communicate with networks external to the vehicle will be able to request a partner by requesting other vehicles inform it of detected anomalies (See at least Christen Paragraph 0047). Having a remote computing system such as a server, allows the vehicle to send and receive data external to the vehicle and allows for the server to process information as well (See at least Christen Paragraph 0026). 

Regarding Claim 9, the combination of DeCia and Dudar fail to disclose wherein the server is configured to perform the diagnosis partner matching in consideration of at least one of a distance to empty, a specification of a diagnosis item, a travel schedule, a vehicle size, an inter-vehicle distance, a recent diagnosis state, and a traffic situation. However, Christen teaches this limitation (See at least Christen Paragraph 0003, predefined proximity is interpreted as inter-vehicle distance). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to perform the partner matching in consideration of an inter-vehicle distance. Since the cooperative vehicle diagnosis requires one vehicle to scan the other vehicle for anomalies (See at least Christen Paragraph 0003) using sensors (See at least Christen Paragraph 0035), the scanning vehicle must be within a certain distance for its sensors to be able to scan the other vehicle for anomalies. If the two vehicles are too far away from one another, the sensors will not be able to detect any anomalies because the sensors would not be within range to perform a scan. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar and in further view of Christen and Miller et al (US 20190227570 A1) (Hereinafter referred to as Miller).

Regarding Claim 16, the combination of DeCia and Dudar fail to disclose requesting, by the processor, a cooperative diagnosis service from a server, for an object unavailable for self-diagnosis (See at least Christen Paragraph 0047, a vehicle may send out a communication request for other vehicles to scan and detect anomalies of the vehicle; See at least Christen Paragraphs 0016 and 0019 and Figure 1 “17-18” for the communication devices which can communicate with a cellular tower and other networks external to the vehicle; See at least Christen Paragraph 0026, the sending and receiving information may include a remote computing system such as a server; See at least Christen Paragraphs ; 
receiving, by the processor, a diagnosis partner matching result from the server in response to the cooperative diagnosis service request (See at least Christen Paragraph 0048, if the connection credentials are proper, the two vehicles establish connection for cooperative vehicle diagnosis); and 
performing, by the processor, vehicle diagnosis in cooperation with at least one diagnosis partner vehicle included in the diagnosis partner matching result while performing…driving together with the at least one diagnosis partner vehicle (See at least Christen Paragraphs 0040-0041, the vehicles perform cooperative diagnosing; See at least Christen Paragraph 0035, “while traveling” is interpreted as while the vehicles are driving).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have a partner vehicle perform cooperative diagnosis on an object unavailable for self-diagnosis. Certain issues are difficult for a driver to notice while driving (See at least Christen Paragraph 0002). Performing cooperative diagnosis allows another vehicle to detect anomalies that the driver may not have noticed and notify the driver (See at least Christen Paragraph 0003). 
The combination of DeCia, Dudar, and Christen fail to disclose performing cooperative vehicle diagnosis while the vehicles are driving autonomously. However, Miller teaches this limitation (See at least Miller Paragraph 0033, an autonomous vehicle performs cooperative diagnosis on another autonomous vehicle; See at least Miller Paragraph 0025, diagnostic information can be generated while the autonomous vehicle is in use).   
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, and Christen to incorporate the teachings disclosed in Miller to perform the cooperative vehicle diagnosis while the vehicles are driving autonomously. Diagnostic . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar and Christen, and in further view of Terechko et al (US 10554521 B1) (Hereinafter referred to as Terechko).

Regarding Claim 7, the combination of DeCia, Dudar, and Christen fail to disclose wherein the object unavailable for self-diagnosis includes at least one of a RADAR sensor, a LiDAR sensor, an ultrasonic sensor, and a communication module. However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as communication modules, is determined using at least two vehicles). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, and Christen to incorporate the teachings disclosed in Terechko to diagnose a communication module using cooperative vehicle diagnosis. The health status of wireless communication links between a first vehicle and a second vehicle can be determined based on packets received from the second vehicle by the first vehicle (See at least Terechko Column 2 lines 42-47). The communication module allows vehicles and infrastructure to form a cooperative system where users can exchange information and cooperate to improve safety, fuel economy, traffic efficiency, and comfort. A failure in the communication module may prevent a vehicle from receiving important . 

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar, Christen, and Miller and in further view of Terechko

Regarding Claim 17, the combination of DeCia, Dudar, Christen, and Miller fail to disclose wherein the object unavailable for self-diagnosis includes at least one of a RADAR sensor, a LiDAR sensor, an ultrasonic sensor, and a communication module. However, Terechko teaches this limitation (See at least Terechko Column 2 lines 19-47, the health status of wireless communication links, which are interpreted as communication modules, is determined using at least two vehicles). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, Christen, and Miller to incorporate the teachings disclosed in Terechko to diagnose a communication module using cooperative vehicle diagnosis. The health status of wireless communication links between a first vehicle and a second vehicle can be determined based on packets received from the second vehicle by the first vehicle (See at least Terechko Column 2 lines 42-47).  The communication module allows vehicles and infrastructure to form a cooperative system where users can exchange information and cooperate to improve safety, fuel economy, traffic efficiency, and comfort. A failure in the communication module may prevent a vehicle from receiving important information, thus jeopardizing the reliability of the vehicle’s platoon (See at least Terechko Column 1 lines 26-48). One would be motivated to check the health status of the communication module, which 

Regarding Claim 21, the combination of DeCia, Dudar, Christen, and Miller fail to disclose wherein in performing of the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle, the vehicle induces a third vehicle to depart from a diagnosis area, when an error situation occurs due to the third vehicle during the vehicle diagnosis. However, Terechko teaches this limitation (See at least Terechko Column 10 line 41- Column 11 line 2 and Figures 6-7, a platoon can have more than just two cars, vehicles can be disengaged from the platoon if communication is unhealthy which is interpreted as the vehicle departing due to an error situation).  
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, Christen, and Miller to incorporate the teachings disclosed in Terechko to have a third vehicle depart from a diagnosis area when an error situation occurs. Platoons can be used for automatic following of vehicles. This allows autonomous vehicles to travel with increased fuel and traffic efficiency (See at least Terechko Column 1 lines 6-25). Vehicular communication allows vehicles to exchange traffic information and safety warnings (See at least Terechko Column 1 lines 26-29). If a vehicle has an unhealthy communication link, it will not be able to send or receive traffic information and safety warnings. This could negatively impact the platoon which is why vehicles with unhealthy communication links may be disengaged from the platoon. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar and Christen, and in further view of Kelkar et al (US 20200042013 A1) (Hereinafter referred to as Kelkar).

Regarding Claim 10, the combination of DeCia and Dudar fail to disclose wherein the server is configured to transmit a diagnosis partner matching result including diagnosis partner vehicle information, …and a diagnosis plan to the vehicle and the at least one diagnosis partner vehicle. However, Christen teaches this limitation (See at least Christen Paragraph 0047, the scanned vehicle sends out credentials along with the communication request so the scanning vehicle can identify the scanned vehicle; See at least Christen Paragraph 0042, the scanning vehicle may send out its credentials so the scanned vehicle may establish a connection with the scanning vehicle; See at least Christen Paragraph 0047, the scanned vehicle sends out a request for detecting anomalies which is received by the scanning vehicle which is interpreted as a diagnosis plan). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have the partner matching result including the partner vehicle information and a diagnosis plan transmitted to the vehicle and the partner vehicle. Certain issues are difficult for a driver of a vehicle to notice which is why a partner vehicle is needed for cooperative vehicle diagnosis (See at least Christen Paragraph 0002). In order to perform cooperative vehicle diagnosis, the scanning vehicle needs to know which vehicle to scan and send any detect anomalies to. Transmitting the plan instructs the scanning vehicle to detect anomalies on the scanned vehicle (See at least Christen Paragraph 0003). The vehicles may use the vehicle information such as credentials to establish communication with each other and transmit the detected anomalies (See at least Christen Paragraph 0038). 
The combination of DeCia, Dudar, and Christen fail to disclose transmitting a diagnosis schedule to the vehicle and partner vehicle. However, Kelkar teaches transmitting a schedule to meet to a vehicle and partner vehicle (See at least Kelkar Paragraph 0221 and Figure 13 “1314”). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, and Christen to incorporate the teachings disclosed in Kelkar to . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeCia in view of Dudar, Christen, and Miller and in further view of Kelkar

Regarding Claim 18, the combination of DeCia and Dudar fail to disclose …diagnosing, by the vehicle, a function and a state of the vehicle in cooperation with the at least one diagnosis partner vehicle according to the diagnosis plan. However, Christen teaches this limitation (See at least Christen Paragraphs 0040-0041, the partner vehicle performs cooperative diagnosing on the vehicle; See at least Christen Paragraph 0047, the scanned vehicle sends out a request for detecting anomalies which is received by the scanning vehicle which is interpreted as a diagnosis plan).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have a partner vehicle perform cooperative diagnosis on the vehicle according to the diagnosis plan. Certain issues are difficult for a driver to notice while driving (See at least Christen Paragraph 0002). Performing cooperative diagnosis allows another vehicle to detect anomalies that the driver may not have noticed and notify the driver (See at least Christen Paragraph 0003). 
The combination of DeCia, Dudar, Christen, and Miller fail to disclose wherein the performing of the vehicle diagnosis in cooperation with the at least one diagnosis partner vehicle includes: operating, by the processor, the vehicle to autonomously move to a diagnosis location according to a diagnosis schedule (See at least Kelkar Paragraphs 0221-0223, a scheduled location is interpreted as a vehicle moving to a location according to a schedule); 
detecting, by the processor, the at least one diagnosis partner vehicle when the vehicle arrives at the diagnosis location (See at least Kelkar Paragraph 0222, the system can determine how far the vehicles are from each other and when they arrive at the scheduled location). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia, Dudar, Christen, and Miller to incorporate the teachings disclosed in Kelkar to have the vehicle move to a location according to schedule and detect the partner vehicle when the vehicle arrives at the location. Transmitting a schedule allows both vehicles to know when to meet to perform the diagnosing. If the diagnosing is prearranged or planned in advance, a schedule can be used to decide on a time and place for the vehicles to meet (See at least Kelkar Paragraph 0221). Providing a schedule for the vehicles would simplify the cooperative diagnosis by allowing users of the vehicles to plan in advance or decide when it is convenient for them to perform the cooperative diagnosis. Detecting the partner vehicle allows the system to determine how far the partner vehicle is from the vehicle or the scheduled location (See at least Kelkar Paragraph 0222). If the vehicles each know where the other vehicle is, they can perform cooperative diagnosis by coordinating with each other.  

Regarding Claim 19, the combination of DeCia and Dudar fail to disclose wherein in the diagnosing of the function and the state of the vehicle, the vehicle diagnoses the function and the state of the vehicle after changing an arrangement with the at least one diagnosis partner vehicle according to a diagnosis item. However, Christian teaches this limitation (See at least Christen Paragraph 0038, directly connecting to the vehicle according to detected flaws or anomalies is interpreted as a change of an arrangement between the vehicle and partner vehicle).


Regarding Claim 20, DeCia discloses wherein in the diagnosing of the function and the state of the vehicle, the vehicle… diagnose the function and the state of the vehicle (See at least DeCia Paragraph 0068, the vehicle checks the battery charge level of its own battery which is interpreted as the vehicle diagnosing the function and state of the vehicle).
The combination of DeCia and Dudar fail to disclose the at least one diagnosis partner vehicle …diagnose the function and the state of the vehicle. However, Christen teaches this limitation (See at least Christen Paragraphs 0040-0041, the partner vehicle diagnoses the vehicle). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the combination of DeCia and Dudar to incorporate the teachings disclosed in Christen to have a partner vehicle perform diagnosis on the vehicle. Certain issues are difficult for a driver to notice while driving (See at least Christen Paragraph 0002). Performing cooperative diagnosis allows another vehicle to detect anomalies that the driver may not have noticed and notify the driver (See at least Christen . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Syafril et al (US 20200114930 A1) teaches using a second vehicle to diagnosis a first vehicle. 
Jentz et al (US 20190137940 A1) teaches methods and systems for scheduling an alarm to wake up to self-wake mode to perform diagnostic tasks. 
Allouche et al (US 20170200323 A1) teaches cooperative vehicle monitoring and anomaly detection
Dudar et al (US 20170122841 A1) teaches coordinated testing in vehicle platoons
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         
/BHAVESH V AMIN/               Primary Examiner, Art Unit 3666